DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
            The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", "designed for"  or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", "designed for" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claim  18 objected to because of the following informalities: (therebetween), it is unclear where the wing interconnect is disposed. Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities. 

                                               Reference of prior art
Isaac et al.  (US 20120199699, Tilt Rotor Aircraft with Fixed Engine Arrangement).
Ballew.  (US 20050127238, Avia tilting-rotor convertiplane).
Krysinski et al.  (US 6607161, Convertible aircraft with tilting rotors).
Petrov.  (US 20180312251, VERTICAL TAKEOFF AND LANDING AIRFRAME).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 3 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Isaac.

Re claim 1    Referring to the figures and the Detailed Description, Isaac discloses:
A propulsion system for a tiltrotor aircraft (101), comprising: an engine disposed on a wing (105), wherein the engine comprises an output shaft along an engine longitudinal axis (155), and wherein the wing comprises a leading edge, a trailing edge, a top surface and a bottom surface and a central axis that runs substantially parallel to the leading edge and the trailing edge (fig. 1, item 105, doctrine of inherency); 
a rotatable proprotor assembly disposed on the top surface of a wing (109a, 109b), wherein the proprotor assembly comprises a rotor mast (163), a plurality of rotor blades coupled to the rotor mast (111a, 111b), and a proprotor input operable to accept a drive force generated by the output shaft (prop-rotor gearbox in housing 143), and wherein the rotor mast and plurality of rotor blades are disposed around a common proprotor longitudinal axis (111a, 111b and 163); and 
a first gearbox disposed in a drive path between the output shaft and the proprotor input (159, 161), wherein the first gearbox is operable to transfer a drive force from the output shaft to the proprotor input (151, 153, 159 and 161). 
wherein the engine longitudinal axis is above the central axis of the wing and substantially perpendicular to, the central axis of the wing (as suggested in fig’s 1-7), 

Re claim 3    Referring to the figures and the Detailed Description, Isaac discloses:  The propulsion system of claim 1, further comprising a proprotor pylon disposed on the top surface of the wing (119), wherein the pylon connects the proprotor assembly to the wing (pylon connecting items 119, 109a, 109b and 105), and provides for at least a 90.degree. rotation of the proprotor assembly about the central axis of the wing (fig’s. 2 and 3). 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
Claims  4-14 and 17  are rejected under 35 U.S.C. § 103(a) as being unpatentable over Isaac in view of Ballew. 

Re Claim 4     Referring to the figures and detailed description above, Isaac discloses:  The propulsion system of claim 1, further comprising a second gearbox, and the second gearbox is proprotor gearbox (prop-rotor gearbox in housing 143). 
However Isaac fails to teach as disclosed by Ballew: the first gearbox is an engine reduction gearbox (¶ 0047).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Ballew teachings of the first gearbox is an engine reduction gearbox into the Isaac to reduce very high engine RPM to an acceptable level for the propulsion systems comprising rotors.

Re Claim 5   Referring to the figures and detailed description above, Isaac, as modified above, discloses: The propulsion system of claim 4, further comprising an interconnect drive system, the interconnect drive system comprising: an interconnect gearbox disposed between the engine reduction gearbox and the proprotor gearbox (Isaac items 165 and 143 of the other rotor system); an interconnect drive shaft coupled to the interconnect gearbox (Isaac 167), wherein the interconnect drive shaft is operable to transfer drive force from the propulsion system of claim 4 to a second propulsion system disposed on one of the same wing or a second wing (Isaac ¶ 0030), wherein the interconnect drive shaft runs substantially along the longitudinal axis of the wing from the coupling of the interconnect drive shaft at the interconnect gearbox (Isaac fig. 10. Item 167 depicts the interconnect drive shaft runs substantially along the longitudinal axis of the wing from the coupling of the interconnect drive shaft at the interconnect gearbox), and wherein the interconnect gearbox is operable to direct at least a portion of the drive force to the interconnect drive shaft (Isaac ¶ 0030). 

Re Claim 6   Referring to the figures and detailed description above, Isaac, as modified above, discloses: The propulsion system of claim 5, wherein the interconnect gearbox transfers at least a portion of the drive force from the engine reduction gearbox to the proprotor gearbox (Isaac ¶ 0030). 

Re Claim 7   Referring to the figures and detailed description above, Isaac, as modified above, discloses:  The propulsion system of claim 6, wherein; the engine generates an output drive along the engine axis (Isaac via 155 and 157), the engine reduction gearbox changes the direction of the output drive at least 90.degree. so that the output drive is routed to the interconnect gearbox (Isaac 153 “modified with Ballew reduction gearbox” changes the direction of the engine drive output at least 90.degree. to item 165); the interconnect gearbox routes the output drive to a proprotor gearbox input (Isaac ¶ 0030); and the proprotor gearbox converts the output drive to a rotating engine output along a longitudinal axis of the proprotor assembly (Isaac ¶ 0030, of the other rotor system). 

Re Claim 8   Referring to the figures and detailed description above, Isaac, as modified above, discloses:  The propulsion system of claim 7, wherein the rotating engine output is directed to the rotor mast and rotor blades along the proprotor longitudinal axis (Isaac ¶ 0030, of the other rotor system). 

Re Claim 9  Referring to the figures and detailed description above, Isaac, as modified above, discloses: The propulsion system of claim 8, wherein the proprotor longitudinal  axis and the engine longitudinal axis are substantially parallel when the tiltrotor aircraft is operating in an airplane mode (Isaac as seen in fig. 2). 

Re Claim 10   Referring to the figures and detailed description above, Isaac, as modified above, discloses:  The propulsion system of claim 8, wherein the proprotor longitudinal  axis and the engine longitudinal  axis are substantially normal when the tiltrotor aircraft is operating in a helicopter mode (Isaac as seen in fig. 3).

Re Claim 11   Referring to the figures and detailed description above, Isaac, as modified above, discloses: The propulsion system of claim 8, wherein the engine longitudinal  axis is fixed and the axis of the proprotor the longitudinal  axis is rotatable from 0.degree. to at least 90.degree. relative to the axis of the engine longitudinal  axis (Isaac as seen in fig’s. 2 and 3 and ¶ 0023). 

Re Claim 12   Referring to the figures and detailed description above, Isaac, as modified above, discloses:  A tiltrotor aircraft, comprising: a fuselage having a longitudinal axis, a tail section, at least two wings, and at least two propulsion systems, wherein the at least two propulsion systems are disposed opposite each other relative to the fuselage, wherein the at least two wings comprise, respectively, a leading edge, a trailing edge, a top surface, a bottom surface, and a central axis substantially normal to the fuselage (fig. 1); and wherein the at least two propulsion systems comprise, respectively; an engine having an engine longitudinal axis, the engine disposed above the central axis of the wing, wherein the engine longitudinal axis is substantially normal to the central axis of the wing; a proprotor assembly having a proprotor longitudinal axis disposed on a pylon mounted on the top surface of the wing, wherein the proprotor longitudinal axis is substantially normal to the central axis of the wing, and wherein the proprotor longitudinal axis is rotatable in relation to the central axis of the wing from a position substantially parallel to the engine longitudinal axis to a position substantially normal to the engine longitudinal axis, wherein the proprotor assembly comprises a rotor mast and a plurality of rotor blades mounted thereon; and an engine reduction gearbox disposed between an engine output shaft and a proprotor input, the at least one gearbox operable to transfer the drive force generated by the engine to the proprotor assembly to turn the rotor mast. 
(Claim 12 is similar in scope to Claims 1, 3, 4, and 8-10; therefore, Claim 12 is rejected under the same rationale as Claims 1, 3, 4, and 8-10).

Re Claim 13   Referring to the figures and detailed description above, Isaac, as modified above, discloses:  The tiltrotor aircraft of claim 12, further comprising, an interconnect drive system, wherein the interconnect drive system is connected to the engine output shaft, and mounted in a position fixed relative to the engine, and comprises: an interconnect gearbox disposed between the engine reduction gearbox and the proprotor input; and an interconnect drive shaft coupled to the interconnect gearbox of each of the at least two propulsion systems along the longitudinal axes of the two wings, wherein the interconnect gearbox is operable to transfer at least a portion of an output drive generated by the engine to the interconnect drive shaft and the proprotor input of each of the at least two propulsion systems. 
(Claim 13 is similar in scope to Claims 4, and 5; therefore, Claim 13 is rejected under the same rationale as Claims 4, and 5).

Re Claim 14   Referring to the figures and detailed description above, Isaac, as modified above, discloses:  The tiltrotor aircraft of claim 13, further comprising a proprotor gearbox operable to change the direction of the output drive at the drive of the proprotor input to the longitudinal axis of the proprotor (Isaac 143). 

Re Claim 17   Referring to the figures and detailed description above, Isaac, as modified above, discloses:  The tiltrotor aircraft of claim 12, wherein the proprotor assembly is positioned distal the fuselage to maximize a turn radius of the rotors disposed on the rotor mast (Isaac 109, 109b), and wherein the engine is positioned directly below the proprotor assembly to maximize the lift area of the wing (Isaac fig. 3 depicts the limitation). 

Claim  15 and 16  is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Isaac in view of Ballew and further in view of Krysinski.

Re Claim 15   Referring to the figures and detailed description above, Isaac, as modified above, fails to teach as disclosed by Krysinski:  The tiltrotor aircraft of claim 13, further comprising at least  two wing extensions (fig. 2, items 13 one for each side), wherein each of the at least  two wing extensions is respectively operable to connect to the portion of the two wings distal to the fuselage along the central axis of each respective wing (fig’s. 2, 3, items 13 and 5). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Krysinski teachings of at least  two wing extensions, wherein each of the at least  two wing extensions is respectively operable to connect to the portion of the two wings distal to the fuselage along the central axis of each respective wing into the Isaac, as modified above,  to increase the wing area for more lift in the aircraft mode.

Re Claim 16   Referring to the figures and detailed description above, Isaac, as modified above, discloses:   The tiltrotor aircraft of claim 15, wherein the at least  two wing extensions are operable to removably couple to each of the respective wings (Krysinski  items 13,the two wing extensions are operable to removably couple to each of the respective wings when using the right tools). 

Claim  18  is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Isaac in view of Ballew and further in view of Petrov.

Re Claim 18   Referring to the figures and detailed description above, Isaac, as modified above, fails to teach as disclosed by Petrov:   The tiltrotor aircraft of claim 17, wherein the two wings have a wing interconnect disposed therebetween (18), wherein the wing interconnect is operable to facilitate removal of each of the two wings and the wing interconnect from an upper surface of the fuselage (18 capable of being operable to facilitate removal of each of the two wings and the wing interconnect from an upper surface of the fuselage), such that the longitudinal axis of the wings are operable to rotate to a position substantially parallel to the longitudinal axis of the fuselage (items 14A-B, fig. 9 and ¶ 0067).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Petrov teachings of the two wings have a wing interconnect disposed therebetween, wherein the wing interconnect is operable to facilitate removal of each of the two wings and the wing interconnect from an upper surface of the fuselage into the Isaac, as modified above,  to reduce the space required for storage or ground transport.

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al (US 6160537) teaches a joystick structure. Nilsagardet al. (US 20080278448) teaches a control device with at least four degrees of freedom, and in particular a control device reading two tilt angle deviations in x and y, one rotation angle around a z axis, and a linear deviation in the z-axis
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
               

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642